internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom fi p 4-plr-106213-99 date july in re legend date rr taxpayer parent policy a years s b c x y state dear this is in further response to your letter dated date rr and supplemental submissions requesting a ruling that waivers be granted pursuant to sec_101 plr-106213-99 and f of the internal_revenue_code as applicable with regard to the failure of certain contracts to satisfy the guideline_premium_limitation under sec_101 and sec_7702 as applicable a ruling letter ltr was issued to taxpayer on date granting waivers pursuant to sec_101 and sec_7702 as applicable with regard to the failure of x contracts listed in exhibit a of that ruling this ruling letter applies to the y contracts the contracts listed in exhibit of this ruling facts taxpayer represents that it is a stock_life_insurance_company organized and operated under the laws of state and that it is a life_insurance_company within the meaning of sec_816 of the code taxpayer further represents that it is a wholly-owned subsidiary of parent taxpayer represents that parent is a life_insurance_company within the meaning of sec_816 of the code and that taxpayer joins in the filing of a consolidated federal_income_tax return with parent the facts are generally the same as in ltr additional facts that were not stated in ltr and certain particularly relevant facts that were stated in ltr are noted herein this request for waivers relates to policy a flexible premium universal life contracts that were issued by taxpayer in years s policies issued on or before date were intended to comply with sec_101 of the code by satisfying both the guideline_premium_limitation of sec_101 and and the applicable_percentage requirements of sec_101 and c policies issued after date were intended to comply with sec_7702 of the code by both satisfying the guideline premium requirements of sec_7702 and c and falling within the cash_value corridor of sec_7702 and d taxpayer represents that due to an error discussed below premiums_paid with respect to the contracts were accepted in excess of the applicable guideline_premium_limitation and that such excess premiums were not refunded with interest within days of the end of the contract_year in which they were accepted in accordance with sec_101 and sec_7702 of the code whichever was applicable_taxpayer represents that the error causing the contracts to fail to meet the requirements of sec_101 or sec_7702 of the code as applicable was the result of the failure of certain of taxpayer’s computer technicians to correctly implement programming instructions in connection with updates and modifications made to taxpayer’s computerized system for checking compliance with the requirements of sec_7702 the programming instructions to the technicians were based on proper plr-106213-99 interpretations of sec_101 and sec_7702 and the technicians did not misunderstand the instructions hence if taxpayer’s computer system had been programmed in accordance with these instructions the mechanical programming errors would not have occurred however the technicians made certain inadvertent errors in programming into the computer the commands necessary to properly implement the instructions as a result the computerized checking system determined the guideline_premium_limitation for contracts affected by these programming errors to be higher than it should have been one such mechanical programming error which taxpayer represents caused the contracts to fail to meet the requirements of sec_101 or sec_7702 of the code as applicable involved the computer program’s failure to reflect the correct monthly expense charge in the guideline_premium_limitation taxpayer’s computer was instead inadvertently programmed to compute the guideline_premium_limitation using a monthly expense charge equal to the annual amount of the expense charge thus the guideline_premium_limitation reflected an amount allocable to expenses that was twelve times greater than it should have been taxpayer further represents that the contracts would have been in compliance with sec_101 or sec_7702 of the code as applicable but for the mechanical programming error concerning the monthly expense charge all y of the contracts that are the subject of this ruling letter have terminated as a result of the death of the insured further for each of the y contracts as of the date of the insured’s death the sum of the premiums_paid exceeded the contract’s guideline_premium_limitation as of the date in the case of b of the contracts the insured was the policyowner in the case of c of the contracts the beneficiary who was not the insured was the policyowner taxpayer proposes to remedy the failure of the contracts by providing to the beneficiary or beneficiaries under each contract an amount equal to the excess of the sum of the premiums_paid under the contract on the date of the insured’s death over the contract’s guideline_premium_limitation on that date with interest at the policy’s crediting rate taxpayer represents that it will take this action within days of the date of this letter_ruling taxpayer has also represented that it has eliminated the monthly expense charge error from its computer_program for checking compliance with sec_101 and sec_7702 of the code plr-106213-99 law and analysis sec_101 of the code requires a flexible_premium_life_insurance_contract to satisfy either of two tests in order for the death_benefit thereunder to be excludable under sec_101 as the proceeds of a life_insurance_contract a guideline_premium_limitation coupled with an applicable_percentage requirement set forth in sec_101 or a cash_value test set forth in sec_101 sec_101 applies only to flexible premium life_insurance contracts issued before date sec_7702 of the code contains a definition of the term life_insurance_contract for all purposes of the code under sec_7702 in order to be considered a life_insurance_contract for federal tax purposes a contract which is a life_insurance_contract under applicable law must either satisfy the cash_value_accumulation_test set forth in sec_7702 and b or both meet the guideline premium requirements set forth in sec_7702 and c and fall within the cash_value corridor pursuant to sec_7702 and d in general sec_7702 applies to all life_insurance contracts issued after date sec_101 of the code provides that if in order to comply with the requirements of sec_101 any portion of any premium paid during any contract_year is returned by the insurance_company with interest within days after the end of the contract_year then the amount so returned excluding interest will be deemed to reduce the sum of the premiums_paid under the contract during such year similarly sec_7702 of the code provides that if in order to comply with the requirements of sec_7702 any portion of any premium paid during any contract_year is returned by the insurance_company with interest within days after the end of the contract_year then the amount so returned excluding interest will be deemed to reduce the sum of the premiums_paid under the contract during such year sec_101 and sec_7702 of the code provide that the secretary_of_the_treasury may waive a taxpayer’s failure to satisfy the requirements of sec_101 and sec_7702 respectively if the taxpayer establishes to the satisfaction of the secretary that the failure was due to reasonable error and that reasonable steps are being taken to remedy the error the mechanical programming error involving the monthly expense charge was attributable to a human error that was clerical in nature further taxpayer has represented that it has eliminated this error from its computer_program for checking compliance with sec_101 and sec_7702 of the code taxpayer has also as stated above represented that it will promptly refund excess premiums with interest to the beneficiaries of the contracts after consideration of all the facts and circumstances we find that the failure of plr-106213-99 the y contracts to satisfy the applicable_requirements of sec_101 or sec_7702 of the code as set forth in this ruling was due to reasonable error and that taxpayer is taking reasonable steps to remedy the error conclusion taxpayer is granted a waiver under sec_101 and sec_7702 of the code for the failure of the y contracts listed in exhibit to satisfy the applicable_requirements of sec_101 and sec_7702 the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see section dollar_figure of revproc_99_1 1999_1_irb_6 however when the criteria in section dollar_figure of revproc_99_1 i r b pincite are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances a copy of this letter must be attached to any income_tax return to which it is relevant plr-106213-99 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely assistant chief_counsel financial institutions products senior technician reviewer by s donald j drees jr branch plr-106213-99 exhibit
